COURT OF APPEALS
                                SECOND DISTRICT OF TEXAS
                                     FORT WORTH

                                   NO. 02-12-00415-CV


Joyce Strange, Individually and as         §      From the 97th District Court
Trustee for the Joyce Strange Marital
Trust
                                           §      of Archer County (2009-0000051A-CV)
v.

The Estate of W.L. “Rusty”                 §      August 8, 2013
Lindemann, Deceased; and Geraldine
T. Lindemann, The Independent
Executrix of Such Estate                   §      Opinion by Chief Justice Livingston

                                      JUDGMENT

        This court has considered the record on appeal in this case and holds that

 there was no error in the trial court’s judgment. It is ordered that the judgment of

 the trial court is affirmed.

        It is further ordered that appellant Joyce Strange shall pay all of the costs

 of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By _________________________________
                                           Chief Justice Terrie Livingston